
	

113 S733 IS: Exascale Computing for Science, Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of 2013
U.S. Senate
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 733
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2013
			Mr. Alexander (for
			 himself, Mr. Durbin,
			 Mr. Wyden, Mr.
			 Heinrich, Ms. Murkowski,
			 Mr. Coons, Mr.
			 Udall of New Mexico, and Mr.
			 Kirk) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To amend the Department of Energy High-End Computing
		  Revitalization Act of 2004 to improve the high-end computing research and
		  development program of the Department of Energy, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Exascale Computing for Science,
			 Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of
			 2013 or ExaSCALE
			 Computing Leadership Act of 2013.
		2.Renaming of
			 Act
			(a)In
			 generalSection 1 of the Department of Energy High-End Computing
			 Revitalization Act of 2004 (15 U.S.C. 5501 note; Public Law 108–423) is amended
			 by striking Department of Energy High-End Computing Revitalization Act
			 of 2004 and inserting Exascale
			 Computing for Science, Competitiveness, Advanced Manufacturing, Leadership, and
			 the Economy Act of 2013.
			(b)Conforming
			 amendmentSection 976(a)(1) of the Energy Policy Act of 2005 (42
			 U.S.C. 16316(1)) is amended by striking Department of Energy High-End
			 Computing Revitalization Act of 2004 and inserting Exascale Computing for Science, Competitiveness, Advanced
			 Manufacturing, Leadership, and the Economy Act of
			 2013.
			3.DefinitionsSection 2 of the
			 Exascale Computing for Science,
			 Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of
			 2013 (15 U.S.C. 5541) is amended—
			(1)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
			(2)by striking
			 paragraph (1) and inserting the following:
				
					(1)DepartmentThe
				term Department means the Department of Energy.
					(2)Exascale
				computingThe term exascale computing means
				computing through the use of a computing machine that performs near or above 10
				to the 18th power floating point operations per
				second.
					;
				and
			(3)in paragraph (6)
			 (as redesignated by paragraph (1)), by striking , acting through the
			 Director of the Office of Science of the Department of Energy.
			4.Department of
			 Energy high-end computing research and development programSection 3 of the
			 Exascale Computing for Science,
			 Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of
			 2013 (15 U.S.C. 5542) is amended—
			(1)in subsection
			 (a)(1), by striking program and inserting coordinated
			 program across the Department;
			(2)in subsection
			 (b)(2), by striking , which may and all that follows through
			 architectures; and
			(3)by striking
			 subsection (d) and inserting the following:
				
					(d)Exascale
				computing program
						(1)In
				generalThe Secretary shall conduct a research program (referred
				to in this subsection as the program) to develop 2 or more
				exascale computing machines to promote the missions of the Department.
						(2)PartnershipsIn
				carrying out the program, the Secretary shall establish 2 or more national
				laboratory-industry partnerships for the research and development of 2 or more
				exascale computing machines across all applicable agencies of the
				Department.
						(3)Codesign and
				application developmentThe Secretary shall carry out the program
				through an integration of application, computer science, and computer hardware
				architecture using public-private partnerships to ensure that, to the maximum
				extent practicable, 2 or more exascale computing machines are capable of
				solving Department target applications and scientific problems.
						(4)Project
				reviewThe exascale computing machines described in paragraph (2)
				shall be reviewed through a project review process.
						(5)Annual
				reportsAt the time of the budget submission of the Department
				for each fiscal year, the Secretary shall submit to Congress a report that
				describes funding for the exascale computing program as a whole by functional
				element of the Department and critical milestones.
						(6)FundingThe
				Secretary shall use existing funds to carry out the
				program.
						.
			5.Authorization of
			 appropriationsSection 4 of
			 the Exascale Computing for Science,
			 Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of
			 2013 (15 U.S.C. 5543) is amended—
			(1)by striking
			 this Act and inserting section 3(d); and
			(2)by striking
			 paragraphs (1) through (3) and inserting the following:
				
					(1)$160,000,000 for
				fiscal year 2014;
					(2)$200,000,000 for
				fiscal year 2015; and
					(3)$220,000,000 for
				fiscal year
				2016.
					.
			
